Per Curiam.
On a previous appeal in this case we held that the evidence adduced on the first trial was not sufficient to invalidate the assignment. There is nothing in the proof taken on the second trial to lead us to change or even cause us to doubt the correctness of the view which we then took of the facts. Indeed, there is no material difference between the case as presented then and the case as presented now, except in respect to the preference in favor of the assignor’s son. On the first trial a concession was made which *34eluded a finding to the effect that this preference was unlawful.. On the trial now under review no such concession was made, and there was full inquiry into the circumstances under which the claim of the son was preferred in the assignment. The evidence on this subject amply warranted tile conclusion of the trial judge that the preference was valid. The judgment appealed from should be affirmed, with costs. All concur.